Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 03/05/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brondrup (US 2003/0208386) in view of Kuenzi (US 2019/0035185) and/or Qi-Yu Xu (TW 103128877).
Regarding claim 1, Brondrup discloses a method for obtaining digital key for check-in the room reservation (wireless reservation, check-in and access control in title, abstract) comprising steps of:
a room reservation application is executed by a user for connecting to a room reservation website (user operates mobile terminal with applications including Web (HTML/Java script/application/applet) to connect to hotel search and reservation service in figs 1-2, 8, abstract, para 0024, 0026, 0037-0041);
he reservation website exchanges information with a hotel server of a hotel (hotel search and reservation service exchanges information with hotel reservation/IT system in fig 1-2,8, para 0037-0043);
when an order for reserving a room of the hotel is established on the room reservation website, the room reservation website or the hotel server transfers a reservation voucher for storing in the room reservation application (reservation/booking confirmation (receipt, reference number, booking token) sent from hotel reservation/IT system or hotel search and reservation service to the mobile terminal for storage in para figs 1-2, 8, abstract, para 0022, 0026, 0037-0041, 0061); and
the user executes the room reservation application to connect with a wireless access point when arrives the hotel (upon arrival at the hotel the mobile terminal operates via wireless application to connect/communicate with wireless access devices including hotel main entrance and hotel room door lock in figs 3-6,8, para 0026, 0032, 0041, 0043, 0058).
Brondrup discloses that the reservation/booking confirmation (receipt, reference number, booking token) is used directly as the room key for unlocking an electronic lock of the room (abstract, fig 3,  0026, 0029, 0043, 0054-0055, 062).   Therefore, Brondrup does not expressly disclose the reservation voucher is then verified and a corresponded digital key for unlocking an electronic lock of the room is transmitted and stored in the room reservation application held by the user.
Kuenzi discloses an analogous art hotel access system digital room key sent to a mobile phone (title, abstract, para 0072, 0076).  The digital room key is also called a virtual key, credential or virtual card data used to unlock an electromechanical lock (abstract, para 0038, 0040, 0042).   The system includes a reservations website and with check-in after reservations (para 0046).  The digital room key is sent to the mobile phone (par 0072, 0076) after verifying/ authenticating information including the reservation confirmation number (figs 4,6, para 0082-0084). The check-in may be provided as self-service via the user phone (par 0090) and/or kiosk (par 0083-0084).   
Qi-Yu Xu (with attached translation from google patents) discloses an analogous art Self-help travel accommodation booking method (title abstract).   the disclosure includes: The subscription terminal provides a check-in certificate to one of the receiving devices set up at the reservation end; The reservation terminal receives the payment device; The check-in voucher received by the device is checked with a door-to-door check-in procedure (CHECK IN) set by the subscribed terminal; the door machine is connected to the electronic lock of the room of the subscribed terminal to open the electronic lock.  The booking room mobile terminal, after successfully booking the room receives a check-in credential whereby the room can be further unlocked after verification I done at the doorway machine / hotel server to ensure that the guest actually arrived at the hotel, improving security of hotel room unlocking.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Brondrup,  the reservation voucher is then verified and a corresponded digital key for unlocking an electronic lock of the room in view of Kuenzi disclosing such in order to provide the digital room key to the user upon verifying information including the confirmation number and/or in view of Qi-Yu Xu disclosing such to improve security of the hotel room unlocking.  Also, Kuenzi (par 0053, 0059) may confirm the user is in proximity to hotel/ lock. 
Regarding claim 7, Brondrup discloses a method for obtaining digital key for check-in the room reservation (wireless reservation, check-in and access control in title, abstract)comprising steps of:
a hotel server receives an order from a room reservation website and confirms a room for reservation (hotel search and reservation (web) service exchanges information with hotel reservation/IT system to confirm room reservation in fig 1-2,8, para 0024, 0026, 0037-0043); 
the room reservation website or the hotel server transmits a reservation voucher corresponded to the order to a user who made the reservation (reservation/booking confirmation (receipt, reference number, booking token) sent from hotel reservation/IT system or hotel search and reservation service to the mobile terminal for storage in para figs 1-2, 8, abstract, para 0022, 0026, 0037-0041, 0061); and
the hotel server accepts a user to connect via a wireless access point at the hotel (upon arrival at the hotel the mobile terminal operates via wireless application to connect/communicate with wireless access devices including hotel main entrance and hotel room door lock in figs 3-6,8, para 0026, 0032, 0041, 0043, 0058).
Brondrup discloses that the reservation/booking confirmation (receipt, reference number, booking token) is used directly as the room key for unlocking an electronic lock of the room (abstract, fig 3,  0026, 0029, 0043, 0054-0055, 062).   Therefore, Brondrup does not expressly disclose a digital key will be transmitted to the user after the hotel server verifies the reservation voucher.
Kuenzi discloses an analogous art hotel access system digital room key sent to a mobile phone (title, abstract, para 0072, 0076).  The digital room key is also called a virtual key, credential or virtual card data used to unlock an electromechanical lock (abstract, para 0038, 0040, 0042).   The system includes a reservations website and with check-in after reservations (para 0046).  The digital room key is sent to the mobile phone (par 0072, 0076) after verifying/ authenticating information including the reservation confirmation number (figs 4,6, para 0082-0084). The check-in may be provided as self-service via the user phone (par 0090) and/or kiosk (par 0083-0084).   
Qi-Yu Xu (with attached translation from google patents) discloses an analogous art Self-help travel accommodation booking method (title abstract).   The disclosure includes: The subscription terminal provides a check-in certificate to one of the receiving devices set up at the reservation end; The reservation terminal receives the payment device; The check-in voucher received by the device is checked with a door-to-door check-in procedure (CHECK IN) set by the subscribed terminal; the door machine is connected to the electronic lock of the room of the subscribed terminal to open the electronic lock.  The booking room mobile terminal, after successfully booking the room receives a check-in credential whereby the room can be further unlocked after verification I done at the doorway machine / hotel server to ensure that the guest actually arrived at the hotel, improving security of hotel room unlocking.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Brondrup,  a digital key will be transmitted to the user after the hotel server verifies the reservation voucher in view of Kuenzi disclosing such in order to provide the digital room key to the user upon verifying information including the confirmation number and/or in view of Qi-Yu Xu disclosing such to improve security of the hotel room unlocking.  Also, Kuenzi (par 0053, 0059) may confirm the user is in proximity to hotel/ lock. 
Regarding claims 2 and 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: the user connects the room reservation application with the electronic lock of the room and unlocks the electronic lock by the digital key in view of Brondrup (abstract, fig 3, para 0024, 0026, 0029, 0036, 0043, 0048, 0054-0055, 0062,) and/or Kuenzi (para 0038, 0043, 0048, 0053, 0057) disclosing  the user connects the application to the electronic lock of the room via the mobile phone/terminal and unlock the lock via the digital key. 
The limitations of claims 8 are encompassed by the limitations of claims 1 and 2.  The limitation of room reservation application executed on the mobile device and to connect to the access point for reserving and storing the voucher and digital found in claim 1 is in claim 8 rather than claim 7.  Therefore claims 8 would have been obvious for the same reasons applied above to claims 1 and 2.  Although claim 2 does not expressly include mobile device, this limitation is included in the reference as discussed above regarding claims 2 and 8.  Also note mobile device in claims 3-4 and 9-10.
 Regarding claims 3-4 and 9-10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: the wireless access point is a Bluetooth router in view of Brondrup (para 0001, 0036, 0044) and/or Kuenzi (para 0041, 0054-0055) disclosing  Bluetooth as obvious wireless interfaces; and the room reservation application is executed by a mobile device/phone in view of  Brondrup (abstract, para 0001, 0018, 0024, 0026, 0036, 0040, 0048, 0050, 0052-0053) and/or Kuenzi (para 0005, 0036-0038, 0043, 0050, 0053, 0057, 0063, 0085) disclosing mobile terminal/phone/device with application, program, applet, software to provide the reservation request and room access.
Regarding claims 5 and 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: the room reservation website is connected to the hotel server via Internet; and the reservation voucher is transferred by the room reservation website or the hotel server and is stored by the room reservation application via Internet in view of Brondrup (para 0018) and/or Kuenzi (para 0063) disclosing reservation and  confirmation via Internet as an obvious connection.  Although internet connection on a mobile phone may be slow, such connection are known and may be made faster with known technology such as WAP and/or 5G.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brondrup (US 2003/0208386) in view of Kuenzi (US 2019/0035185) and/or Qi-Yu Xu (TW 103128877) as applied above and further in view of Shachar (US 2011/0128121)
Regarding claims 6 and 12, the prior art applied above does not expressly disclose a lock setting code.
Shachar discloses an analogous art electronic lock (title, abstract) with keypad (fig 1, para 0015) and program code (para 0017).  A temporary code may be communicated to the user and entered on the lock keypad to unlock the lock allow reprogramming of the lock  (fig 2, par 0040).  Therefore, the temporary code is a reprogramming code entered on keypad to activate lock setting. 
Regarding claims 6 and 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: an electronic lock setting code is transmitted along with the digital key and is displayed on the room reservation application; the electronic lock of the hotel room comprises a keyboard for inputting the electronic lock setting code; and the electronic lock accepts the electronic setting code via the keyboard and activates functions of the electronic lock including setting password, fingerprint or face appearance for unlocking in view Shachar disclosing communicating reprogramming code entered on keypad to activate lock setting and in view of Brondrup disclosing fingerprint or PIN code access (par 0044) and/or in view of Kuenzi disclosing fingerprint or password access (par 0053, 0066).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greisen (US 2013/0043973) discloses an analogous art electronic lock with programming code and reset code.   Pugliese (US 2011/0016825) discloses hotel reservation and room access system using cellular telephone.   Silberman (US 2009/0299777) discloses  hotel reservation system without check-in.  Isaacson (US 2016/0300411) discloses hotel reservation and unlocking system using smart phone.   
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/1/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683